DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              A.C., the mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN & FAMILIES,
                          Appellee.

                               No. 4D22-1310

                         [November 14, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2020-DP-
000123-XXXX-MB.

  A.C., the mother, West Palm Beach, pro se.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.